Title: To James Madison from John Robertson, 14 April 1804 (Abstract)
From: Robertson, John
To: Madison, James


14 April 1804, Antwerp. Transmits a duplicate of his 1 Mar. 1804 dispatch and of the list of arrivals and departures mentioned in it. Acknowledges receipt of a circular from the Comptroller’s Office of 12 Dec. 1803 with a model of the new ship registers, instructions, and the remarks regarding sales of registered vessels enclosed in JM’s 1 Oct. 1803 circular. In response to JM’s 9 Apr. 1803 circular, encloses (1) a table of fees and quarantine expenses paid by U.S. and other ships as well as fees required by a new law that “has not yet been put in force” and (2) a translation of the law. Charges for lights, anchorage, buoys, and piers “are paid at the Port of Flushing which is about 40 Miles distant from this and where resides a Deputy from the American Consul at Rotterdam.” The only common expense besides tonnage “is that of Pilotage from Flushing to Antwerp,” which is very high because there are so few pilots. The brokerage fee “is arbitrary, but the mode of Certificates of Entry & Clearance under the Consular Seal to the Custom house and Marine Office which Mr. Barnet has happily established … Supercedes the necessity of a Broker … and has the advantage of Simplifying the Clearance and Saving an Arbitrary Expence to the Captains who are ransomed in some other Ports of France such as Bordeaux and Havre where Brokerage is said to be exhorbitant.” Suggests that the U.S. government give all American consuls the exclusive right to enter and clear U.S. vessels and report their cargoes, “while at same time the Brokers might be employed by the Shippers or Consignees for the Cargo in detail as well as for the Sale of Ships, chartering &c: which ought alone to appertain to them.” The projected basin is expected to be begun “this Season.” “The Dockyard begun in August last is immense and intended for 15 or 16 Slips.” Trade at Antwerp is slow. “We have had two American arrivals only Since the 24 January, the Ship Ocean of Portland from Savannah Loaded with Cotton & rice and the Ship James of Philadelphia from Charleston with Sugar, Coffee, Cotton, Logwood Tobacco &c.”
